Order entered December 18, 2013




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-12-00227-CV

                   BO KYOUNG KIM AND SANG J. PARK, Appellants

                                                V.

                    SOK SAN PAK AND SOO-KYUNG PAK, Appellees

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-00730-2008

                                            ORDER
       We GRANT appellants’ December 11, 2013 second motion for extension of time to file

brief and ORDER the brief filed no later than January 16, 2014. No further extensions will be

granted absent exigent circumstances.




                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE